           Case 1:19-ap-01064-GM          Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28              Desc
                                          Main Document    Page 1 of 42


           1   DAVID SEROR – Bar No. 67488
               JESSICA L. BAGDANOV - Bar No. 281020
           2   BRUTZKUS GUBNER
               21650 Oxnard Street, Suite 500
           3   Woodland Hills, CA 91367
               Telephone: (818) 827-9000
           4   Facsimile: (818) 827-9099
               Email:     dseror@bg.law
           5              jbagdanov@bg.law
           6   Attorneys for Nancy Zamora, Chapter 7 Trustee
           7                             UNITED STATES BANKRUPTCY COURT

           8                              CENTRAL DISTRICT OF CALIFORNIA

           9                                SAN FERNANDO VALLEY DIVISION

          10   In re                                                Case No. 1:16-bk-11387-GM
          11   REAL ESTATE SHORT SALES, INC.,                       Chapter 7
          12                          Debtor.
                                                                    NOTICE OF REMOVAL
          13
               HAYA SARA YAVOR, an individual
          14
                                     Plaintiff,                     [No hearing required]
          15
                       v.
          16
               NANCY HOFFMEIER ZAMORA, an
          17   individual; and DOES 1-50, inclusive;
          18                         Defendants.
          19

          20   TO THE HONORABLE GERALDINE MUND, UNITED STATES BANKRUPTCY JUDGE,
          21   AND TO ALL INTERESTED PARTIES:
          22           PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1452(a) and 1334(b) and Rule
          23   9027 of the Federal Rules of Bankruptcy Procedure, Nancy Zamora, Chapter 7 trustee (“Trustee”) of
          24   the bankruptcy estate (“Estate”) of Real Estate Short Sales, Inc. (“Debtor”), hereby removes the
          25   civil action titled Yavor v. Zamora, Case No. 19STCV13803 (“State Court Action”), from the
          26   Superior Court of California, County of Los Angeles (“State Court”), where it is now pending, to the
          27   United States Bankruptcy Court, Central District of California, San Fernando Valley Division.
          28

                                                                1
2127474
           Case 1:19-ap-01064-GM             Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28            Desc
                                             Main Document    Page 2 of 42


           1          1.      Facts Entitling Party to File Notice of Removal: The Debtor’s bankruptcy case

           2   was commenced by the filing of a voluntary petition under Chapter 11 of Title 11 of the United

           3   States Code (“Bankruptcy Code”) on May 6, 2016. The case was converted to one under Chapter 7

           4   of the Bankruptcy Code on September 19, 2017, and Nancy Zamora was appointed as Chapter 7

           5   Trustee, in which capacity she continues to serve. On December 4, 2018, the Court entered its

           6   Order Authorizing Trustee to Sell Real Property Free and Clear of Liens, Subject to Short Sale

           7   Approval entered on December 4, 2018 (the “Sale Order”), which authorized the Trustee to sell real

           8   property located at 10351 Oklahoma Avenue, Chatsworth, California 91311 (the “Property”). After

           9   experiencing significant difficulty in removing occupants Nancy Cueva and Julio Molica from the

          10   Property, escrow finally closed on or about January 29, 2019, and Haya Sara Yavor (“Buyer”) took

          11   possession of the Property.

          12          On April 19, 2019, Buyer filed a complaint against the Trustee in Los Angeles County

          13   Superior Court, commencing the State Court Action in blatant disregard for the Barton doctrine,

          14   which prohibits parties from suing chapter 7 trustees in any forum other than the bankruptcy court

          15   presiding over the Debtor’s bankruptcy case. See Barton v. Barbour, 104 U.S. 126 (1881); In re

          16   Crown Vantage, Inc., 421 F.3d 963, 970 (9th Cir. 2005). By the State Court Action, Buyer seeks

          17   relief against the Trustee solely in connection with the performance of the Trustee’s duties. This

          18   Court has jurisdiction pursuant to 28 U.S.C. § 1334(b), and this action is properly removed.

          19          2.      Core/Non-Core: The State Court Action is a core proceeding pursuant to 28 U.S.C.

          20   § 157(b)(2)(A) and (O). The Trustee consents to final judgment by the Bankruptcy Court.

          21          3.      Copies of All Process and Pleadings: Copies of the docket of the State Court Action

          22   and every other document on the docket are attached hereto as Exhibit 1.

          23          4.      Action Filed After Commencement of Bankruptcy Case: The State Court Action

          24   was commenced on or about April 19, 2019 and the first pleading received by the Trustee, on or

          25   about April 30, 2019, was a copy of the Summons and Complaint. This Notice of Removal is being

          26   filed within 30 days of receipt of a copy of the Complaint.

          27          PLEASE TAKE FURTHER NOTICE that in accordance with Bankruptcy Rules 9027(b)

          28   and 9027(c), the Trustee will serve a copy of this Notice of Removal on all parties to the State Court

                                                                 2
2127474
           Case 1:19-ap-01064-GM          Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28               Desc
                                          Main Document    Page 3 of 42


           1   Action and will file a copy of this Notice of Removal with the clerk for the Superior Court of the

           2   State of California, County of Los Angeles.

           3          PLEASE TAKE FURTHER NOTICE that pursuant to Bankruptcy Rule 9027(c), the

           4   parties to the removed action shall proceed no further in the Los Angeles Superior Court unless and

           5   until the action is remanded.

           6   Dated: May 30, 2019                           BRUTZKUS GUBNER
           7

           8                                                 By:   /s/ Jessica L. Bagdanov
                                                                 David Seror
           9                                                     Jessica L. Bagdanov
                                                             Attorneys for Chapter 7 Trustee, Nancy Zamora
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                   3
2127474
LASC - Case Access                                                                     Page 1 of 2
   Case 1:19-ap-01064-GM                Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28 Desc
                                        Main Document    Page 4 of 42


CASE INFORMATION
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed |
Proceedings Held

Case Number: 19STCV13803
HAYA SARA YAVOR VS NANCY HOFFMEIER ZAMORA
Filing Courthouse: SS : N/A
Filing Date: 04/19/2019
Case Type: Other Personal Injury/Property Damage/Wrongful Death (General Jurisdiction)
Status: Pending

Click here to access document images for this case
If this link fails, you may go to the Case Document Images site and search using the case number displayed on
this page




FUTURE HEARINGS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed |
Proceedings Held

10/02/2020 at 10:00 AM in Department 5 at 312 North Spring Street, Los Angeles, CA 90012
Final Status Conference

10/16/2020 at 08:30 AM in Department 5 at 312 North Spring Street, Los Angeles, CA 90012
Non-Jury Trial

04/15/2022 at 08:30 AM in Department 5 at 312 North Spring Street, Los Angeles, CA 90012
Order to Show Cause Re: Dismissal




PARTY INFORMATION
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed |
Proceedings Held

ITO KEN ICHI - Attorney for Plaintiff

YAVOR HAYA SARA - Plaintiff

ZAMORA NANCY HOFFMEIER - Defendant




DOCUMENTS FILED
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed |
Proceedings Held

Documents Filed (Filing dates listed in descending order)
05/10/2019 Proof of Personal Service
Filed by Haya Sara Yavor (Plaintiff)




                                                       EXHIBIT "1"
                                                                                                                    4
http://www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                                     5/28/2019
LASC - Case Access                                                                     Page 2 of 2
   Case 1:19-ap-01064-GM                Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28 Desc
                                        Main Document    Page 5 of 42

04/25/2019 Certificate of Mailing for ([PI General Order] and Standing Order re PI Procedures and Hearing
Dates)
Filed by Clerk

04/25/2019 PI General Order
Filed by Clerk

04/19/2019 Notice of Case Assignment - Unlimited Civil Case
Filed by Clerk

04/19/2019 Summons (on Complaint)
Filed by Haya Sara Yavor (Plaintiff)

04/19/2019 Civil Case Cover Sheet
Filed by Haya Sara Yavor (Plaintiff)

04/19/2019 Complaint
Filed by Haya Sara Yavor (Plaintiff)



PROCEEDINGS HELD
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed |
Proceedings Held

Proceedings Held (Proceeding dates listed in descending order)
None




REGISTER OF ACTIONS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed |
Proceedings Held

Register of Actions (Listed in descending order)
05/10/2019 Proof of Personal Service
Filed by Haya Sara Yavor (Plaintiff)

04/25/2019 Certificate of Mailing for ([PI General Order] and Standing Order re PI Procedures and Hearing
Dates)
Filed by Clerk

04/25/2019 PI General Order
Filed by Clerk

04/19/2019 Summons (on Complaint)
Filed by Haya Sara Yavor (Plaintiff)

04/19/2019 Civil Case Cover Sheet
Filed by Haya Sara Yavor (Plaintiff)

04/19/2019 Complaint
Filed by Haya Sara Yavor (Plaintiff)

04/19/2019 Notice of Case Assignment - Unlimited Civil Case
Filed by Clerk




                                                                                                                5
http://www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                                 5/28/2019
Electronically FILED by Superior Court of California, County of Los Angeles on 04/19/2019 07:52 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                                                                                     19STCV13803
                       Case 1:19-ap-01064-GM                         Doc 1         Filed 05/30/19               Entered 05/30/19 14:03:28                        Desc
                                        Assigned for all purposes Main
                                                                  to: Spring Street Courthouse,Page
                                                                           Document            Judicial Officer:
                                                                                                        6 of 42  Stephen Goorvitch




                                                                                                                                                                        6
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 7 of 42




                                                                            7
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 8 of 42




                                                                            8
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 9 of 42




                                                                            9
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 10 of 42




                                                                           10
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 11 of 42




                                                                           11
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 12 of 42




                                                                           12
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 13 of 42




                                                                           13
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 14 of 42




                                                                           14
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 15 of 42




                                                                          15
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 16 of 42




                                                                          16
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 17 of 42




                                                                           17
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 18 of 42




                                                                          18
Electronically FILED by Superior Court of California, County of Los Angeles on 04/19/2019 07:52 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                       Case 1:19-ap-01064-GM                        Doc 1 Filed  05/30/19 Entered 05/30/19 14:03:28
                                                                             19STCV13803                                                                         Desc
                                                                    Main Document      Page 19 of 42




                                                                                                                                                                      19
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 20 of 42




                                                                          20
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 21 of 42




                                                                          21
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 22 of 42




                                               19STCV13803




                                                        ✔


                                  10/02/2020



                                  10/16/2020



                                  04/15/2022




                                                                           22
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 23 of 42




                                                                           23
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 24 of 42




                                                                           24
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 25 of 42




                                                                           25
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 26 of 42




                                                                           26
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 27 of 42




                                                                           27
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 28 of 42




                                                                           28
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 29 of 42




                                                                           29
     Case 1:19-ap-01064-GM         Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28                            Desc
                                   Main Document    Page 30 of 42
                                                                                      Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Spring Street Courthouse
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Haya Sara Yavor
DEFENDANT/RESPONDENT:
Nancy Hoffmeier Zamora
                                                                                 CASE NUMBER:
                        CERTIFICATE OF MAILING                                   19STCV13803

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the PI General Order, Standing Order re PI
Procedures and Hearing Dates upon each party or counsel named below by placing the document for
collection and mailing so as to cause it to be deposited in the United States mail at the courthouse in Los
Angeles, California, one copy of the original filed/entered herein in a separate sealed envelope to each
address as shown below with the postage thereon fully prepaid, in accordance with standard court
practices.




    Ken Ichi Ito
    Green Solar Technologies, Inc.
    6400 Laurel Canyon Boulevard, Suite 400
    North Hollywood, CA 91606




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 04/25/2019                                     By:   Lillian Castillejo
                                                            Deputy Clerk



                                                                                                                  30
                                      CERTIFICATE OF MAILING
                     Case 1:19-ap-01064-GM                         Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28                                                Desc
Electronically FILED by Superior Court of California, County of Los Angeles on 05/10/2019 04:55 PM Sherri R. Carter, Executive Officer/Clerk of Court, by E. Galicia,Deputy Clerk
                                                                   Main Document    Page 31 of 42




                                                                                                                                                                      31
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 32 of 42




                                                                           32
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 33 of 42




                                                                           33
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 34 of 42




                                                                          34
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 35 of 42




                                                                           35
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 36 of 42




                                                                          36
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 37 of 42




                                                                          37
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 38 of 42




                                                                           38
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 39 of 42




                                                                          39
Case 1:19-ap-01064-GM   Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28   Desc
                        Main Document    Page 40 of 42




                                                                          40
            Case 1:19-ap-01064-GM                  Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28                                      Desc
                                                   Main Document    Page 41 of 42

                                         PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, California 91367.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF REMOVAL will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On May 30, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Attorneys for Plaintiff
Ken Ichi Ito
Margaret J. Lee
6400 Laurel Canyon Blvd., Suite 400
North Hollywood, CA 91606


                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

BY PERSONAL DELIVERY

Honorable Geraldine Mund
United States Bankruptcy Court
San Fernando Valley Division
21041 Burbank Blvd., Bin on First Floor
Woodland Hills, CA 91367-6606


                                                                                  Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 May 30, 2019                          NIKOLA A. FIELDS                            /s/ Nikola A. Fields
 Date                                   Printed Name                               Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 1:19-ap-01064-GM                  Doc 1 Filed 05/30/19 Entered 05/30/19 14:03:28                                      Desc
                                                   Main Document    Page 42 of 42
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
       Katherine Bunker kate.bunker@usdoj.gov
       Stephen L Burton steveburtonlaw@aol.com, ellie.burtonlaw@gmail.com
       Allison Chua achua@mcglinchey.com,
        mhegel@mcglinchey.com;crico@mcglinchey.com;selizondo@mcglinchey.com
       Matthew R. Clark bankruptcyecfs@gmail.com, mclark@ecf.courtdrive.com
       Theron S Covey tcovey@rasflaw.com, CAECF@tblaw.com
       Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
       Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Jill L Kim Jill@onelawcorp.com, Jill.Lee.Kim@gmail.com
       Benjamin R Levinson ben@benlevinsonlaw.com, courtney@benlevinsonlaw.com
       Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
       Kelly M Raftery bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
       Dean G Rallis drallis@afrct.com,
        msinclair@afrct.com;AFRCTECF@afrct.com;mpham@afrct.com;drallis@ecf.courtdrive.com
       S Margaux Ross margaux.ross@usdoj.gov
       David Seror dseror@bg.law, ecf@bg.law
       Charles Shamash cs@locs.com, generalbox@locs.com
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
       Carol G Unruh cgunruh@sbcglobal.net
       Reilly D Wilkinson rwilkinson@scheerlawgroup.com
       A David Youssefyeh david@adylaw.com
       Robert P Zahradka caecf@tblaw.com
       Nancy J Zamora (TR) zamora3@aol.com, nzamora@ecf.axosfs.com
       Kristin A Zilberstein bknotifications@ghidottiberger.com;gbadmin@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
